Exhibit 10.4

PROMISSORY NOTE

 

$25,000,000    June 12, 2008

FOR VALUE RECEIVED, effective as of September 22, 2006, the undersigned,
PetroAlgae, LLC (the “Borrower”) DOES HEREBY PROMISE to pay to the order of XL
TechGroup, Inc. (“Lender”), at its office at 1901 S. Harbor City Blvd., Suite
300, Melbourne, FL 32901, in lawful money of the United States and in
immediately available funds, the principal amount of TWENTY-FIVE MILLION DOLLARS
($25,000,000), or such lesser amount as is equal to the aggregate unpaid
outstanding principal amount of all Loans (as defined in that certain Capital
Funding and Company Development Agreement executed between the Borrower and
Lender on even date herewith, hereinafter referred to as the “Agreement”) made
to the Borrower by Lender, on the earliest to occur of (a) the Borrower’s
receipt of the gross proceeds of a Qualified IPO (as defined in the Agreement),
(b) the sale of all or substantially all of the assets of the Borrower, or
(c) August 31, 2010, together with any interest then accrued and unpaid on the
aggregate principal amount of the Loans outstanding, in like money at said
office. Interest shall accrue monthly on the aggregate outstanding principal
amount of any Loans, and any unpaid interest thereupon, as of the last business
day of such month at a rate per annum equal to the Wall Street Journal Prime
Rate (as defined in the Agreement) for such month plus two hundred (200) basis
points. Interest shall be calculated on the basis of a three hundred sixty day
(360) year.

Any amount of principal or accrued interest owing under this Promissory Note
(this “Note”) which is not paid when due, whether at stated maturity, by
acceleration, or otherwise, shall bear interest from the date when due until
said principal amount is paid in full, payable on demand, at a rate per annum
equal at all times to fifteen percent (15%) (the “Default Rate”); provided,
however, that the rate of interest payable hereunder shall not be greater than
the maximum rate of interest permitted to be charged under the laws of the State
of Florida. In the event that the principal amount or any accrued interest, or a
portion thereof, shall not be paid within fifteen (15) days from the date such
principal or accrued interest shall become due, the Borrower agrees to pay the
Lender a late payment charge of five percent (5%) on any amount so overdue and
further agrees that said late payment charge shall not be considered interest
but shall be for the purposes of defraying the expense of the Lender in handling
such delinquent payment. The collection of such late payment charge shall in no
way limit the right of the Lender to exercise its right to declare a default
hereunder in accordance with the terms and conditions of this Note.

This Note is subject to the Agreement, and is secured by, and subject to, that
certain Security Agreement made between Lender and Borrower as of even date
herewith (the “Security Agreement”). This Note is issued together with that
certain Purchase Option Agreement executed between Lender and Borrower as of
even date herewith (the “Purchase Option”). If each and every one of the
stipulations, agreements, terms, covenants, conditions, representations and
warranties contained herein or in any other instrument or documents relating
hereto, including but not limited to the Agreement, the Purchase Option, and the
Security Agreement are not duly performed, complied with and abided by (each, a
“Default”), the entire outstanding principal sum, together with any accrued and
unpaid interest, evidenced hereby or secured by any instrument securing the
payment hereof, without notice shall, at the option of the Lender (in its sole
and absolute discretion) become immediately due and payable, without further
notice of any kind (which is expressly waived by Borrower) and, in the event
that any such amount is not immediately paid, shall bear interest thereafter at
the Default Rate.

 

1



--------------------------------------------------------------------------------

THE LENDER ACKNOWLEDGES AND AGREES THAT THE REPAYMENT OF THE LOANS PRIOR TO A
QUALIFIED IPO AGREES THAT, UPON MATURITY OR ANY ACCELERATION OR PREPAYMENT OF
THE INDEBTEDNESS REPRESENTED BY THE LOANS (WHETHER PRINCIPAL, INTEREST, FEES OR
OTHERWISE), THE LENDER WILL SUBORDINATE ITS RIGHTS TO REPAYMENT TO ARIZONA
SCIENCE & TECHNOLOGY ENTERPRISES, LLC (“AZTE”) FOR THE AMOUNT OF SUCH REPAYMENT
WHICH WOULD HAVE BEEN DISTRIBUTED TO AZTE IN DISSOLUTION, BANKRUPTCY, SALE,
MERGER OR SIMILAR TRANSACTION IF SUCH BORROWED FUNDS HAD BEEN CONTRIBUTED BY
LENDER TO THE CAPITAL OF THE BORROWER PURSUANT TO THE AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF THE BORROWER RATHER THAN LOANED AND, IN
THE EVENT THAT SUCH PAYMENT CANNOT BE MADE DIRECTLY TO AZTE, THE REPAYMENT OF
THE LOANS MAY BE MADE IN FULL TO THE LENDER AND THE LENDER MUST THEN HOLD 5% OF
ANY SUCH PAYMENT IN ESCROW FOR AZTE AND PAY SUCH AMOUNTS TO AZTE AS PROMPTLY AS
PRACTICABLE IF REQUIRED UNDER THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF THE BORROWER.

Failure or delay by the Lender to exercise the option for acceleration of
maturity following a Default, or to exercise any other option granted hereunder,
or the acceptance by the Lender of partial payments hereunder shall not
constitute a waiver of any such Default, but such options shall remain
continuously in force.

Absent manifest error, Lender’s books and records containing entries with
respect to the Loans shall be admissible in evidence in any action or
proceeding, shall be binding upon Borrower for the purpose of establishing the
items therein set forth and shall constitute prima facie proof thereof.

In the event this Note is placed in the hands of an attorney for collection
after the Note shall for any reason become due, regardless of whether a suit is
brought, or if this Note is collected by any legal proceedings or by or through
any probate or bankruptcy proceedings, or under any foreclosure proceedings
pursuant to any instrument securing payment of the indebtedness evidenced
hereby, including but not limited to the Agreement and the Security Agreement,
then, in such event, the Borrower agrees to pay all reasonable costs of
collection when incurred, including but not limited to attorneys’ fees, and said
attorneys’ fees, costs, and any attorneys’ fees and costs incurred by virtue of
any appeal from any such proceeding(s). Any such costs which are not paid when
incurred shall be added to said indebtedness and accrued interest, shall bear
interest at the Default Rate, and shall be collectible as the principal hereof.

This Note is the Note referred to in the Agreement. The Agreement, among other
things, contains provisions for prepayments on account of the principal of this
Note prior to the maturity of the Note upon the terms and conditions specified
in the Agreement.

The Borrower expressly waives demand, presentment, notice of protest and notice
of dishonor, and expressly agrees that this Note or any payment hereunder may be
extended from time to time without in any way affecting the obligation of the
Borrower.

 

2



--------------------------------------------------------------------------------

The Borrower hereby waives any right of offset hereunder it now has or may
hereafter have against Lender, its successors and assigns and agrees to make the
payments called for hereunder in accordance with the terms hereof.

No delay or omission by Lender in exercising any right hereunder shall operate
as a waiver of such right or any other right of Lender. A waiver on one occasion
shall not be construed as a bar to or waiver of any right in the future. None of
the provisions hereof and none of the rights of the Lender shall be deemed to
have been waived by acceptance of any past due amount or by any other indulgence
granted to the Borrower.

This Note shall be governed by the laws of the State of Florida and is secured
by that certain Security Agreement of even date herewith. Time is of the essence
under this Note.

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

 

PETROALGAE, LLC By:   LOGO [g55667g46k64.jpg] Title:   CEO

 

STATE OF Florida    )       )    ss. COUNTY OF Brevard    )   

THE FOREGOING instrument was acknowledged before me this 12 day of June, 2008 by
Ottmar Dippold as CEO of PetroAlgae, LLC, a Delaware limited liability company,
on behalf of such company. Such person is personally known to me or has produced
                    , as identification.

 

      LOGO [g55667g00x94.jpg] SEAL     (Notary Signature) (NOTARY SEAL)    
Susan Canipe     (Notary Name Printed)     NOTARY PUBLIC     Commission No.
DD741270

 

3